Moyer, C.J.,
dissenting. Upon review of the record and especially the transcript in this case, I conclude that the trial court failed to adequately protect appellant Williams’s constitutional right to be tried before an impartial jury. Accordingly, I would reverse the trial court conviction and sentence, and grant the appellant a new trial. I therefore respectfully dissent.
Williams argues that the trial court impermissibly failed to protect his right to an impartial jury from the twin evils of juror misconduct and juror bias in favor of the death penalty. I agree. I do so acknowledging that the transcript in this case reveals a crime as heinous and calculated as any that come before us. This case represents a test for the criminal justice system because, if the right to an impartial jury is not protected for the worst among us, it is guaranteed to none of us.
The citizen jury is the bedrock upon which the edifice of American criminal justice is constructed. Thomas Jefferson, in a letter to Thomas Paine dated July 11, 1789, described the institution as “the only anchor, ever yet imagined by man, by which a government can be held to the principles • of its constitution.” 15 Papers of Thomas Jefferson (1958) 269. Protection of the integrity of the jury system requires our constant vigilance. Though perfect impartiality is neither a requirement nor an attainable goal, it must nevertheless remain the abiding objective of the justice system, and all reasonable measures must be taken by trial courts to protect the constitutional right of a criminal defendant to a fair and impartial jury.
In his first proposition of law, Williams alleges that his jury panel was tainted by juror misconduct. In the second proposition of law, he argues that the jury was tainted because it included some jurors who had expressed their bias in favor of the death penalty. Either proposition, if accepted, is sufficient to support a reversal of the court of appeals; both have merit.
*22I. Misconduct
“The sixth amendment right to trial by jury is designed to ensure criminal defendants a fair trial by a ‘panel of impartial, “indifferent” jurors.’ * * * When possible juror misconduct is brought to the trial judge’s attention [the judge] has a duty to investigate and to determine whether there may have been a violation of the sixth amendment.” (Citations omitted.) United States v. Shackelford (C.A.6, 1985), 777 F.2d 1141, 1145. It is self-evident that if even one seated juror is biased or improperly influenced, the criminal defendant has not received the impartial jury guaranteed by the Sixth Amendment. Morgan v. Illinois (1992), 504 U.S. 719, 729, 112 S.Ct. 2222, 2230, 119 L.Ed.2d 492, 503; see Parker v. Gladden (1966), 385 U.S. 363, 87 S.Ct. 468, 17 L.Ed.2d 420. Finally, bias will be inferred if a juror is found to have deliberately concealed material information. Zerka v. Green (C.A.6, 1995), 49 F.3d 1181, 1186.
It is undisputed that if appellant’s case was decided by the full panel of impartial jurors to which he is constitutionally entitled, he cannot win a reversal based on the composition of the jury. My review of the record in this case causes me to conclude that the trial judge did not discharge his duty to guarantee, to a reasonable degree of certainty, that Williams received a fair trial by twelve impartial jurors. As a result, we cannot know whether his panel was impartial. Williams’s conviction should therefore be reversed and the case remanded for a new trial.
When investigating whether misconduct among seated jurors tainted the trial, it may frequently be necessary to question the behavior of unseated venirepersons in order to ascertain the effect of their acts on the seated jurors, or the nature of the interaction between the unseated and the seated jurors. This is particularly true when the issue is exchange of information among prospective jurors. Such consideration may require the trial judge to engage in further questioning of venirepersons beyond simply asking prospective jurors whether they are concealing information. Where there are substantial grounds to believe that a prospective juror is concealing information that bears upon a juror’s impartiality, it is an abuse of discretion for the trial court to do no more than ask a prospective juror whether he or she can render a fair verdict. See United States v. Shackelford, 777 F.2d at 1145.
The voir dire transcript in this case suggests that there was some discussion— perhaps considerable discussion — among venirepersons regarding the facts of the case. According to the testimony, the alleged topics of discussion included the defendant, his family, organized crime, murder, extortion, money laundering, prostitution, drugs, security, and fear of reprisal. Conversations reportedly took place near the courthouse building, in the hallways, in the jury room, and in the courtroom itself. The reported statements, and related denials of outside knowl*23edge, constitute substantial evidence of possible concealment by prospective jurors. Thus, I would hold that the trial court committed reversible error in refusing either to dismiss the challenged jurors or to investigate further.
During individual voir dire, prospective juror Janet Parsons identified juror Joann Eddleman as a person who repeated to Parsons, and to an uncertain number of other prospective jurors, information and rumors regarding Williams. Parsons reported that Eddleman claimed to have been told the case was from Youngstown, that it involved drugs, and that Williams had eluded authorities for some time. Parsons also told the trial court she believed Eddleman had obtained her information through someone outside the venire who was a Youngstown resident. Parsons also reported that there was another woman within earshot of the conversation between herself and Eddleman who may have heard what was said. This third prospective juror was never identified. Over objection, the trial court declined to inquire further, or to permit appellant’s counsel to do so. Accordingly, there is no way to know who, if anyone, overheard the conversation.
When Eddleman was questioned by the trial court as to whether she knew anything else about the case, she responded, “Just what I’ve heard through you.” Because Eddleman appeared for individual voir dire ahead of Parsons, Eddleman was not questioned further on her denial. The trial court did not, however, heed defense counsel’s warning that it was necessary later to requestion Eddleman more extensively to determine whether she was concealing misconduct from the court. Instead, the court responded sarcastically and ignored the request.
I cannot agree with the reasoning of the majority when it attempts to justify Eddleman’s response by observing that her answer was in fact truthful because she did not know for certain that the information she had been given was accurate. I am not convinced, as the majority apparently is, that this strained and unlikely interpretation of Eddleman’s response eliminates legitimate concerns of concealment and absolves the trial court of the obligation to investigate further in defense of Williams’s constitutional rights.
The questions raised about Eddleman should have been sufficient to arouse trial court concern in themselves. They are not, however, the sole indications that extensive discussion of potentially prejudicial information and rumors took place in the jury room, possibly tainting other seated jurors and raising issues of further possible concealment. Further indications include statements by, attributed to, or about the following prospective jurors: Aristide, Blackwell, Colledge, Forsyth, Gombaski, Hlivko, Lawrence, Rohwedder, Stout, and Tanski. The subjects of the alleged comments include:
Concerns about what appeared to be heightened security in the courthouse for this case and fears that security might not be adequate; possible necessity of wearing wigs, glasses, or other disguises to avoid retribution from the defendant *24or his family; the rumored allegation that Williams had tried to kill one of the witnesses; the possible involvement of the defendant in organized crime, prostitution, money laundering, and extortion; and the rumor that the defendant was able to evade police for two years, hence the delay in bringing the case to trial.
In particular, prospective juror John Gombaski raised concerns about prejudicial communications and possible concealment among members of the venire. Indeed, Gombaski was excused for cause when he admitted that what he heard had caused him to presume Williams was guilty. Gombaski reported overhearing court employees talking about the case and admitted that he told two other venirepersons what he remembered of the conversation. This included Gombaski’s perception that the case was from Youngstown, that it involved a murder, and that it was related to organized crime (no evidence was offered of any connection between Williams and organized crime). Though the majority chose not to discuss the issues presented by Gombaski’s statements, I believe his testimony raises serious questions that the trial court should have investigated as required by the Ohio and United States Constitutions.
The trial judge here, however, stifled rather than pursued further investigation. Indeed, he instructed Gombaski not to repeat anywhere what he had heard— including in the context of individual voir dire — and told Gombaski that he did not even want to know the content of the statements.
Later, when defense counsel returned to the issue, Gombaski said he thought the name “Forsyth” sounded familiar as that of one of the people who had heard his statements about murder, extortion, and organized crime. Forsyth, a prospective juror who was seated, however, had told the court she heard nothing from other prospective jurors concerning charges against Williams.
If Gombaski is correct that he talked to Forsyth, then she lied when she said she had heard nothing. If she lied, bias is inferred and a mistrial is appropriate. Zerka v. Green, 49 F.3d at 1186. If, on the other hand, Forsyth is being truthful, it was two other prospective jurors who apparently heard Gombaski’s report. It is possible that there was no concealment among seated jurors in this case. Unfortunately, it is impossible to conclude with any certainty whether and to what extent prospective jurors engaged in discussions or heard discussions about the case because the trial judge made no attempt to verify that there were none. Rather, he stifled further inquiry with comments such as, “we’re not going to make a career out of this one.”
The transcript contains the following conversation reflecting defense counsel’s concern over possible concealment and the apparent indifference of the trial court:
“The Court: John, go ahead.
*25“[Defense Counsel]: Judge, we’ve gone over this at lunch, it’s something that reared it’s [sic ] head yesterday. [Counsel then gave a factual recitation of the various comments of the jurors.] * * *
“I would submit, Your Honor, that we need to do several things, that is, call back the jurors that I have indicated and ask them more specific questions about whether there were conversations and, if so, what those conversations were. Of course, that would then lead to some inquiry as to whether or not those conversation [sic ] have left an impression upon them as, if you recall, Mr. Gombaski indicated the previous information had left an impression on him. I also think we may need to talk to [the jury commissioners’ office] to find out about the seating arrangements, who the ladies—
“The Court: Why don’t we hire a detective to go up and to [sic, do] this for us. Any statements from the prosecutor?”
Minutes later the following colloquy transpired:
“[Defense Counsel]: Well, I can tell you from the research that we have done recently * * * when these issues unfortunately arise * * * it triggers an affirmative duty not only on the part of counsel—
“The Court: And the Court will do what it can about it to stop it. That’s all I can do.
“[Defense Counsel]: Well, we also have to inquire into the past, not only as to the future.
“The Court: True. We may do that on general voir dire, we might do it individually. But right now we’re going to finish what we are doing.”
No further inquiry was undertaken.
Defense counsel objected to the trial court’s apparent indifference, and offered reasonable suggestions to remedy the perceived threats to their client’s constitutional right to an impartial jury. As appellant observes, it would not be necessary to “hire a detective” if the trial court had performed its duty by engaging in individual questioning of all the prospective jurors. The constitutional requirement does not extend to the trial judge the discretion to decline to take protective measures to assure the defendant and the state that the jury will be impartial. On the facts in this record, the trial judge clearly erred when he failed to examine prospective jurors to assure defendant and the state that an impartial jury was impaneled.
II. Bias
I would also reverse this conviction on the ground that Williams was not adequately protected from juror bias in favor of the death penalty. Of the nine prospective jurors for whom the trial court denied defense challenges for cause *26based on expression of death penalty bias, five were excused upon the exercise of peremptory challenges by defense counsel, another was excused for personal reasons, the number of one of the jurors was not reached, and two, Eddleman and Camp, were seated as jurors. Appellant argues that each of these prospective jurors was biased in favor of the death penalty. With regard to Eddleman, Scanlon, and Subecz, I agree.
In Morgan v. Illinois, the United States Supreme Court emphasized the importance of voir dire to the right of the defendant to a fair trial. “Were voir dire not available to lay bare the foundation of petitioner’s challenge for cause against those prospective jurors who would always impose death following conviction, his right not to be tried by such jurors would be rendered as nugatory and meaningless as the State’s right, in the absence of questioning, to strike those who would never do so.” (Emphasis sic.) Id. at 733-734, 112 S.Ct. at 2232, 119 L.Ed.2d at 506.
In Wainwright v. Witt (1985), 469 U.S. 412, 424, 105 S.Ct. 844, 852, 83 L.Ed.2d 841, 851-852, the United States Supreme Court held that a prospective juror should be excused for cause if his views would “ ‘prevent or substantially impair the performance of his duties as a juror in accordance with his instructions and his oath.’ ” A prospective juror who will automatically vote for the death penalty must be excused for cause. Morgan v. Illinois, 504 U.S. at 729, 112 S.Ct. at 2229, 119 L.Ed.2d at 502; see Ross v. Oklahoma (1988), 487 U.S. 81, 84-85, 108 S.Ct. 2273, 2276-2277, 101 L.Ed.2d 80, 87-88.
Juror Eddleman again presents the greatest difficulties. The majority admits that Eddleman contradicted herself on voir dire. Despite her repeated statements that she would prefer death and would not consider alternative life sentences, the majority concludes that the court’s rehabilitation of Eddleman was successful because “the trial judge’s questions were more than general inquiries regarding a juror’s ability to be fair and impartial.” I disagree. I believe this case represents precisely the sort of rehabilitation the United States Supreme Court intended to prohibit in Morgan v. Illinois when it held that general questions to a prospective juror by the court relating to fairness or impartiality cannot negate a statement by the prospective juror that he or she would automatically vote for death. 504 U.S. at 735-736, 112 S.Ct. at 2233, 119 L.Ed.2d at 506-507.
Eddleman made many specific statements during the course of voir dire to the effect that she would not be impartial in the penalty phase. Among them she stated, “If he was convicted of the murders I would say no, I would not consider that with parole.” She explained further, “Because if the murders were committed I don’t — I don’t believe that they should ever be released.” Again, she remarked, “I wouldn’t — I do not believe there should even be parole considered if *27somebody would have committed the murder. That’s what I mean.” Yet again, explaining her position very specifically, she said, “So I would — well, what I’m saying, I would not believe in the parole so therefore I would not be able to, if it was not the death sentence, I would not feel comfortable with the 20 year and parole or the 30 year and parole.”
Next, Eddleman unambiguously affirmed that her preference for the death penalty would be automatic. Though consistent with her previous responses, such statements must arouse profound doubt as to whether impartiality would ever be possible for Eddleman. The exchange was the following:
“[Defense Counsel]: You understand that you only have those three options if you get to the point—
“Juror Eddleman: Those three options, if it came right down to it, it would probably be the death penalty then. If there was any remote chance of them being paroled, I would probably go with the death penalty.
“[Defense Counsel]: Automatically, just because of the possibility of parole?
“Juror Eddleman: Yes.
“[Defense Counsel]: And are you saying that even though you know that these three alternatives should start out even in your mind? You are being honest with me.
“Juror Eddleman: Yes.
“[Defense Counsel]: And because of what you are saying about the death penalty being automatic, because of the eligibility of parole, you would be unable to fairly consider life imprisonment, am I right?
“Juror Eddleman: If it was without ever a chance of parole, yes.
“[Defense Counsel]: That’s not the way it is.
“Juror Eddleman: Since we don’t have a choice[,] I would say the death penalty.
“[Defense Counsel]: And you say that knowing that there are these life sentencing options that you should consider?
“Juror Eddleman: Because whenever I think about it I would think well, maybe 30 years down the line somebody may be getting out of prison and might meet up with one of my children or something. That’s what I’m thinking of whenever I think of it. U ij*
“[Defense Counsel]: Is your bottom line, if I have to determine the sentence I’ll vote death because there’s eligibility for parole?
“Juror Eddleman: Yes.”
*28In contrast, Eddleman made very few responses suggesting that she could set aside her bias. Following the preceding exchange, the judge elicited a general response:
“The Court: Mrs. Eddleman, do you agree that you can listen to and follow the instructions of the Court?
“Juror Eddleman: Yes.”
Then, after explaining the two phases of the trial and the sentencing options, the court asked, “Can you follow the instructions of law?” Eddleman answered, “Yes.”
The only responses Eddleman gave to the prosecutor indicating that she could consider the sentencing options equally were given in general terms:
“[Prosecutor]: Okay. And you would follow the court’s instructions?
“Juror Eddleman: Yes.
“[Prosecutor]: On the law?
“Juror Eddleman: Yes.
“[Prosecutor]: You understand the death penalty is not an automatic punishment?
“Juror Eddleman: Yes, I do.
“[Prosecutor]: If you determine guilt in the first phase you still have to hear all the evidence in the second phase.
“Juror Eddleman: Yes.
“[Prosecutor]: Thank you very much.”
The majority concludes that though it is “difficult from reading the transcript to determine whether Eddleman was overstating her beliefs concerning the death penalty to defense counsel, or understating them to the judge and prosecutor,” we must defer to the determination of the trial judge, who directly observed Eddleman’s responses, that she could be fair and impartial.
In contrast, I would hold that, despite the acknowledged advantage of the trial court in observing the demeanor of the juror, on the transcript before us, it is not only difficult but impossible to determine whether Eddleman was overstating her beliefs to defense counsel or understating them to the judge and prosecutor. The majority holds that we must assume the trial court was able to make the correct ruling based on observation of Eddleman’s demeanor. I believe that in a capital case, when a large preponderance of specific answers suggest firmly established bias, the Ohio and federal Constitutions require the trial judge to exercise his or her discretion to protect the right of the accused to an impartial jury.
*29According the United States Supreme Court, “Witherspoon and its succeeding cases would be in large measure superfluous were this Court convinced that such general inquiries could detect those jurors with views preventing or substantially impairing their duties in accordance with their instructions and oath. But such jurors — whether they be unalterably in favor of, or opposed to, the death penalty in every case — by definition are ones who cannot perform their duties in accordance with law, their protestations to the contrary notwithstanding.” Morgan v. Illinois, 504 U.S. at 734-735, 112 S.Ct. at 2232-2233, 119 L.Ed.2d at 506. If this reasoning applies to require trial courts to afford defense counsel the opportunity to question prospective jurors on pro-death-penalty bias, it must apply with equal force to cases in which the trial judge permitted only inadequate questioning and refused to remove jurors whose answers to specific questions revealed bias.
The argument of the majority that voir dire is an adversarial process is not without persuasive force. Both sides do indeed attempt to nudge the prospective juror in the desired direction, and it is the job of the impartial judge to sort the wheat from the chaff. A degree of deference to the trial court is clearly appropriate. As in all cases of trial court discretion, however, there are boundaries which it is our duty to identify. I would hold that in the case before us the trial court has abused its discretion.
Moreover, it is noteworthy that during voir dire in this case, the adversarial nature of the proceeding expressed itself more in the relationship between defense counsel and the judge than in the relationship between defense counsel and prosecutor. The prosecutor engaged in very little rehabilitation, while the trial judge played the primary role. The transcript reveals that, generally, the prosecutor would question the prospective juror briefly after the introductory remarks of the judge, eliciting responses tending to show that the juror believed he or she could vote for the death penalty if need be, and that the juror believed that he or she could follow the law and be fair. Defense counsel would then probe directly into issues of bias, misconduct, or prejudgment of the defendant. Finally, the trial judge would then engage in a brief and general rehabilitation of the juror. In the case of juror Eddleman, the prosecutor did not ask her any questions at all following the specific statements of bias elicited by defense counsel.
Contrary to the image created by the majority opinion of attorney adversaries nudging the juror toward expressions that would serve their client’s interests, the prosecutor made no attempt to elicit specific responses from the juror which might tend to negate statements suggesting bias against the defendant or predisposition in favor of the death penalty. We should be troubled by the blurring of roles under circumstances where the trial judge may appear to have *30assumed the posture of the prosecutor, rather than that of the neutral arbiter, in what is quite naturally, as the majority observes, an adversarial proceeding.
The Ohio and federal Constitutions do not allow us to prefer deference to the discretion of the trial judge over the right of the accused to a fair and impartial jury. When the statements of the juror are ambiguous, we must rely on the observations of the trial judge and defer to his or her evaluation of the truthfulness of the juror. Where statements suggesting bias predominate in quantity, specificity, and certainty, countered by a relatively few general statements that the juror believes he or she can follow the law and be fair, deference to the trial court defies the constitutional requirements.
Beyond the example of juror Eddleman, I note without elaboration that of the remaining jurors removed by peremptory challenge, both prospective jurors Scanlon and Subecz gave answers clearly indicating bias unremedied by their general statements that they could follow the instructions of the court and be fair. They, too, should have been dismissed for cause.
In 1769, the great English scholar William Blackstone wrote, “[T]he liberties of England cannot but subsist, so long as this palladium [the right of trial by jury] remains sacred and inviolate; not only from all open attacks, * * * but also from all secret machinations, which may sap and undermine it.” 4 Blackstone’s Commentaries (1769) 350. Vigilance is required to protect the integrity of the jury from infirmities that may sap and undermine it. Such infirmity is present in the composition of the jury that sentenced Williams to death. I would therefore vacate the conviction and sentence and grant Williams a new trial.
Pfeifer, J., concurs in the foregoing dissenting opinion.